Citation Nr: 1223547	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was before the Board in March 2011 when it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  For the period prior to May 12, 2011, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100, and systolic pressure predominantly less than 160; the Veteran has been on continuous medication to treat hypertension during this period.

2.  The Veteran failed to report to VA examinations scheduled on May 12, 2011 and March 20, 2012, and did not respond to the April 2011 VA letter requesting information concerning current treatment for hypertension. 

3.  For the period from May 12, 2011, there is insufficient competent evidence concerning the current status of the Veteran's hypertension or establishing her continued need for medication to control hypertension.


CONCLUSIONS OF LAW

1.  For the period prior to May 12, 2011, the Veteran's hypertension has more nearly approximated the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011). 

2.  For the period from May 12, 2011, the criteria for establishing a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.326(a), 3.655, 4.104, Diagnostic Code 7101 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has received adequate notice.  The present appeal arises from the grant of service connection for hypertension where the Veteran has disagreed with the initial disability evaluation assigned.  As a result of the grant of service connection and the assignment of a specific disability rating and effective dates for the hypertension, section 5103(a) notice was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been satisfied.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  An April 20, 2011 letter asked the Veteran to submit evidence concerning current treatment for her hypertension, but she did not respond.  A 
VA examination was scheduled for the Veteran in May 2011 but she failed to report for the examination.  She contacted VA and requested that the examination be rescheduled.  She failed to report for an examination scheduled in March 2012, and subsequent attempts to contact the Veteran at her home and work telephone numbers were unsuccessful.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability as in the current case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999) 

Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

According to the Diagnostic Code 7101, a 10 percent rating is appropriate for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  The highest rating allowable under this Diagnostic Code, 60 percent, will be assigned with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran asserts that she is entitled to an initial compensable evaluation for her hypertension.  The Board finds that after resolving all doubt in the Veteran's favor, a 10 percent rating is warranted from the date of the award of service connection until April 20, 2011, the date she was asked to submit information concerning current treatment to which she did not respond.  

The service treatment records document that the Veteran was started on medication for hypertension in June 2005 while she was still on active duty.  The blood pressure readings from the service treatment records document diastolic readings predominantly in the 80's with some readings as high as 92.  None of the diastolic readings reached 100.  In December 2006, blood pressure was recorded as being 140/92.  

On VA examination in March 2007, the Veteran's blood pressure was recorded as being 156/88, 152/90 and 150/90.  The Veteran remained on hypertension medication.  The pertinent diagnosis was uncontrolled hypertension with normal exercise tolerance.  At the time of a September 2007 VA examination, the Veteran's blood pressure was recorded as being 152/80.  

In a March 2008 treatment record from Tricare, her blood pressure was recorded as being 130/82.  She was diagnosed with hypertension and her hypertension medications were refilled.

Following the remand by the Board in March 2011, she was asked to submit information concerning current treatment for her hypertension in an April 20, 2011 letter.  She did not respond.  

She was scheduled for a VA examination on May 12, 2011 to assess the current status of her hypertension, but she did not report.  Later that month she contacted the RO to ask them to reschedule the examination.  Her examination was rescheduled in March 2012, but she did not report.  The Veteran was notified of the significance of her failure to report in the May 2012 supplemental statement of the case.

Upon review of the record, the medical evidence reveals that from 2005, while in service, through March 2008, the Veteran's hypertension required continuous medication for treatment during that period.  Additionally, the Veteran argued in her April 2009 substantive appeal that her diastolic blood pressure would be higher but for the medication she takes.  

After resolving all doubt in the Veteran's favor, the Board finds that due to the need for hypertension medications, her disability more nearly approximates the criteria for a 10 percent evaluation, but no more, under the applicable rating criteria, during the period from the award of service connection until May 12, 2011, when she failed to report for the scheduled VA examination.  Thus, for the period prior to May 12, 2011, although the symptomatology exhibited by the Veteran does not meet every aspect of the rating criteria, after resolving all doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria required for the 10 percent rating.  See 38 C.F.R. § 4.7.  

However, the medical evidence of record does not support an evaluation in excess of 10 percent.  The findings noted above clearly do not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  As such, the 10 percent evaluation being assigned for the period prior to May 12, 2011 adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension. 

Concerning the period beginning May 12, 2011, the Board finds the evidence is simply insufficient to determine that the Veteran continues to take medication for her hypertension.  In this regard, the last medical evidence showing a blood pressure reading is the Tricare record dated in March 2008.  In her 2009 substantive appeal, she indicated that she was still taking medication for her hypertension.  Subsequent to that document, however, there is no medical evidence showing the status of her hypertension.  Her failure to respond to the April 2011 VA letter asking her to provide information concerning current treatment is particularly troublesome, and suggests that she may not, in fact, be receiving treatment and/or medication for her hypertension.  Moreover, she did not report to two VA examinations, and provided no explanation for her failure to report to either examination, other than forgetting to respond to the May 2011 examination request.  Such does not constitute good cause for the failure to report.  

The duty to assist is not a one-way street.  If the Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, due to the lack of any medical evidence confirming the Veteran's continued need for medication for her hypertension since March 2008, and the lack of any competent evidence confirming the use of medication for hypertension since her April 2009 substantive appeal, the Board finds that the evidence is not sufficient to establish entitlement to a compensable evaluation for hypertension for the period beginning May 12, 2011, the date she failed to report for the scheduled VA examination without good cause.  38 C.F.R. § 3.655.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.   


ORDER


For the period prior to May 12, 2011, entitlement to an initial evaluation of 10 percent for hypertension is granted, subject to the regulations applicable to the payment of monetary benefits. 

For the period beginning May 12, 2011, entitlement to a compensable evaluation for hypertension is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


